Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  143586 & (19)(20)(21)                                                                                 Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 143586
                                                                     COA: 305119
  ANTHONY FRANCIS SALERNO,                                           Oakland CC: 2010-234766-FH
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the motion for immediate consideration and the motion to
  waive filing requirements are GRANTED. The application for leave to appeal the
  August 15, 2011 order of the Court of Appeals is considered, and it is DENIED, because
  we are not persuaded that the question presented should be reviewed by this Court. The
  motion to stay proceedings is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2011                   _________________________________________
         h0906                                                                  Clerk